 Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 1 of 29




Plaintiff Exhibit D
       Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 2 of 29
                                                                        1




 1   UNITED STATES DISTRICT COURT
     FOR THE DISTRICT OF CONNECTICUT
 2   --------------------------------x
     JANE DOE,
 3                                         CONFIDENTIAL
                      Plaintiff,
 4
     vs.                   Case No. 3:18-cv-01322-KAD
 5                         Date: September 18, 2019
     TOWN OF GREENWICH, ET AL,
 6
                  Defendants.
 7   --------------------------------x
     COMPLEX LITIGATION AT WATERBURY
 8
     JANE DOE, JOHN DOE, AND MARY DOE,
 9
                      Plaintiffs,
10
     vs.                         Case No. X06 UWY-CV-XX-XXXXXXX-S
11
     BRUNSWICK SCHOOL, INC.,
12
                   Defendants.
13   --------------------------------x

14
                  DEPOSITION OF
15
           The deposition of                       was taken on
16
     September 18, 2019, beginning at 12:03 p.m., at Two
17
     Greenwich Office Park West, Greenwich, Connecticut,
18
     before Susan Wandzilak, Registered Professional
19
     Reporter and Notary Public in the State of
20
     Connecticut.
21
                       Susan Wandzilak License No. 377
22                   DEL VECCHIO REPORTING SERVICES, LLC
                      PROFESSIONAL SHORTHAND REPORTERS
23                            117 RANDI DRIVE
                          MADISON, CONNECTICUT 06443
24                              800-839-6867

25   NEW HAVEN                      STAMFORD             HARTFORD
       Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 3 of 29
                                                                        6




 1              MR. MITCHELL:      Reese Mitchell for Officers

 2        Rondini and Reese in the Federal action.

 3              MR. O'NEILL:      Tom O'Neill for Day Pitney for

 4        the witness,                      .

 5              THE VIDEOGRAPHER:         Will the witness be sworn?

 6                                                ,

 7              having been first duly sworn, testified as

 8        follows:

 9              THE COURT REPORTER:         And can I have your full

10        name and address for the record?

11              THE WITNESS:                          --

12                   is my middle name,                           ,

13                                    .

14                           DIRECT EXAMINATION

15   BY MS. BRAXTON:

16        Q.    Good morning.      May I call you            ?

17        A.    Yeah, that's fine.         Yes.

18        Q.    You can call me Meredith, if you like.

19        A.    Okay.

20        Q.    Have you ever been deposed before?

21        A.    I have never been deposed.

22        Q.    Okay.    So let me just give you sort of the

23   ground rules here.       I will be asking you questions.

24   You will be giving me answers.             The court reporter is

25   going to be taking down verbatim what you say.
       Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 4 of 29
                                                                        56




 1   feature of, you know, where you live and, you know.

 2        Q.    You specifically remember people using the

 3   secret passageways and everyone gathering at the main

 4   house?

 5        A.    You know, I remember us entering the premise.

 6   So the reason why I specifically remember entering the

 7   premise is because             wanted to show us under one

 8   of her stuffed animals in the corner of her bookshelf

 9   she had this sort of like box which held water bottles

10   which she told us would be sort of good use for sort

11   of like a subtle way to, you know, have vodka and hard

12   alcohol that she could maybe then subtly get to the

13   party.

14              So it was sort of a, you know, her showing us

15   that but then also, you know, killing time before the

16   party was at sort of full capacity.

17        Q.    Did she have any vodka in those bottles that

18   you claim you saw that night?

19        A.    Yes.

20        Q.    Okay, and did she bring them out to the pool

21   house?

22        A.    Yes.

23        Q.    Okay.    So you are not going to testify about

24   any of your own alcohol, bringing any alcohol or

25   consuming any alcohol but you are going to throw
       Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 5 of 29
                                                                        61




 1        Q.    What time did               arrive at the party?

 2        A.     You know again, I was in the hot tub.            I

 3   arrived at the party at 6:30, so I would guess, you

 4   know, somewhere around 8:20, 9:00, maybe 8:30,

 5   somewhere in that time frame.          You know, it was later,

 6   at least an hour after I got there, you know, plus.

 7        Q.     Look at Exhibit 2.

 8               MR. O'NEILL:     Exhibit 2 is the deposition

 9        notice of the subpoena.

10               MS. BRAXTON:     Oh, I am sorry, Exhibit 3.

11               THE WITNESS:     What page?

12               MR. O'NEILL:     We will find out what page she

13        wants you to look at.

14   BY MS. BRAXTON:

15        Q.     Go to page 903.

16               MR. O'NEILL:     Hold on a second before you

17        answer.

18   BY MS. BRAXTON:

19        Q.     Where it says BW8, which is                          and

20   I are going to pick up stuff, so we will be there at

21   8:05.     So does that refresh your recollection about

22   when you were there?

23               MR. O'NEILL:     Object to the question --

24               MS. BRAXTON:     When you arrived at the party.

25               MR. O'NEILL:     -- and instruct the witness not
       Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 6 of 29
                                                                        62




 1        to answer that question.

 2               MS. BRAXTON:     How is when he arrived at the

 3        party possibly privileged?

 4               MR. O'NEILL:     It's not, but if you ask the

 5        question this way, does the reference to 8:05

 6        refresh your recollection as to when you arrived,

 7        that might be proper.         But using the entire

 8        sentence that I have objected to and instructed

 9        him not to answer regarding pick up stuff, I

10        think is improper.

11               MS. BRAXTON:     That's ridiculous.        That's

12        ridiculous.

13               MR. O'NEILL:     Okay, that's your position.

14               MR. SCONZO:    Objection to your use of the

15        word ridiculous.

16               MR. O'NEILL:     That's your position.

17   BY MS. BRAXTON:

18        Q.     When did you arrive at the party?

19        A.     You know, from what I understand, you know,

20   6:30 or later.      These texts suggest it was later.

21   But, you know, it sort of points to my, you know, a

22   lot of time transpiring between here and then.               And

23   her having multiple events.          I mean, the pool was at

24   play.     You know, we would go there.         You know, we were

25   in the house as well.
       Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 7 of 29
                                                                        63




 1        Q.    So, again, you really just don't remember?

 2        A.    I mean, it's, you know, really tough.               You

 3   are asking me to have precise time recollection, you

 4   know, when it happened three plus years ago.               I

 5   couldn't even give you precise time recollection from

 6   a month ago, you know.        It's pretty tough.        You know I

 7   can give you sort of a prediction or a --

 8        Q.    But before you testified --

 9              MR. O'NEILL:      Can he finish answering the

10        question, please?

11              MS. BRAXTON:      Go right ahead.

12              THE WITNESS:      I can give you my best guess

13        and, you know, I will preface it with that.                You

14        know, when there is some uncertainty as, you

15        know, I think I have earlier but, you know, there

16        is definitely just a bit of uncertainty with the

17        specifics and the timing.

18   BY MS. BRAXTON:

19        Q.    Right.    So you testified before 6:30 so that

20   you would give yourself enough time to go up to

21        's room and see bottles of vodka.             Isn't that

22   right?

23        A.    That's just what I remembered.           You know, it

24   seems that this is an event that has occurred and from

25   what I remember, you know, the bottles that she had in
       Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 8 of 29
                                                                        64




 1   her room were used at the party, you know, to drink.

 2              MS. BRAXTON:      Move to strike as

 3        non-responsive.

 4              MR. SCONZO:     Objection.

 5   BY MS. BRAXTON:

 6        Q.   So -- and it's still your testimony that

 7             got there by 8:00?

 8              MR. SCONZO:     Objection.

 9              THE WITNESS:      So I had actually mentioned a

10        bit earlier that -- I'm emphasizing that sort of

11        if we were going to look at the events

12        chronologically, he arrived after me.             You know,

13        quite a bit of time elapsed between my arrival

14        there and his arrival.

15                   Now, specific time, you know, I can't,

16        you know, make a precise, you know, guess.               But I

17        can tell you from a chronological standpoint, he

18        arrived after I did.

19   BY MS. BRAXTON:

20        Q.    At 8:00 was the party already going in the

21   pool?

22        A.    From a chronological standpoint, the party

23   was going when            showed up.      We were in the pool.

24   You know, referring to the timing, it's really really

25   difficult for me to, you know, have a good
       Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 9 of 29
                                                                        73




 1          A.      You know,          throughout, you know, as I

 2   sort of detailed earlier, I saw him grow increasingly

 3   irrational and like, you know, intoxicated throughout

 4   the night.        You know, he was sipping a large amount of

 5   alcohol, consuming it very quickly.

 6                  And so, you know, there were multiple people

 7   actually who said, you know, slow down, I think likely

 8   from the people he arrived with.             So I think        and

 9               probably would have told him something like

10   that.        But, you know, I can't say for sure who told

11   him.        But I definitely remember in passing, people

12   telling him to slow down a bit.

13                  Yeah, I don't know if that answered your

14   question.

15          Q.      No, it didn't.

16          A.      So can you rephrase it?

17          Q.      What did you observe happen between               and

18           ?

19          A.      Sorry, yeah.     I remember         growing

20   increasingly aggressive and intoxicated.             And then

21   ultimately, you know, was play fighting, I guess, with

22           .     But then it grew into, you know -- what I

23   thought was play fighting, it grew a bit more

24   aggressive than that.

25          Q.      Who became more aggressive?
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 10 of 29
                                                                       74




 1       A.    Yeah,          was sort of, you know, in that

 2   having, you know, a good time, like he was just kind

 3   of chuckling, laughing.        It was a play fight

 4   initially, but then             grew pretty -- like, pretty

 5   aggressive to the point where we were like whoa, we

 6   got to hold this kid back.         You know, but            was

 7   just sort of laughing.

 8             But, you know, he was -- I think                  had

 9   his hands on him for sure.         So, yeah,           was, you

10   know, he didn't do anything to cause this altercation.

11   He didn't like, you know, do anything to maybe, you

12   know, cause that as a response.          No sense of like

13   criticism, nothing like that.         It seemed rather out of

14   the blue and I think a large byproduct from his

15   consuming the alcohol.

16       Q.            consuming the alcohol?

17       A.    Yeah, exactly.

18       Q.    Did          fight back?

19       A.    No.     From what I understand, it was just sort

20   of had his arm out, you know, preventing him from

21   getting closer, but not like hitting him back or

22   anything, you know.

23       Q.    So you said that              was getting

24   increasingly irrational and intoxicated through the

25   night and was getting aggressive.           Correct?
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 11 of 29
                                                                       83




 1   BY MS. BRAXTON:

 2       Q.     Right, but they are saying they want to try

 3   to follow what you are saying --

 4       A.     Oh, okay.

 5       Q.     -- as you are going along.           So they wanted a

 6   copy of it now.

 7              MR. O'NEILL:     Do you have a picture on your

 8       phone?

 9              THE WITNESS:     So what do you want -- what do

10       you want me to do?

11              MR. MITCHELL:     We'll take a picture.

12              THE WITNESS:     Okay.

13              MS. BRAXTON:     Do you want me to try to get a

14       copy for you?

15              MR. MITCHELL:     That would be very pleasant of

16       you.

17              MS. BRAXTON:     Let's go off the record for a

18       minute.

19              THE VIDEOGRAPHER:        Off the record at

20       1:49 p.m.

21              (Whereupon, a brief recess was taken.)

22              THE VIDEOGRAPHER:        On the record at 1:57 p.m.

23   BY MS. BRAXTON:

24       Q.     Okay, just by the way, when was the last time

25   that you were at the                   house?
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 12 of 29
                                                                       84




 1       A.    Okay, the last time I was there was probably

 2   the day that I went with               to talk with

 3   about, you know, something that they kept pretty

 4   secret.   I had no idea what the back story of like why

 5   I was going there was.       Like I wasn't prefaced --

 6       Q.    Do you remember the date?

 7       A.    After this, maybe a few days, maybe the

 8   Monday of the week following.          So three days or four

 9   days later.     The exam return back day, I remember.             I

10   don't know the date.

11       Q.    So let's talk about -- so let's go back to

12   your diagram.

13             MR. SCONZO:      Was this marked?

14             MS. BRAXTON:      It's going to be.

15             MR. O'NEILL:      Not yet.

16             MR. SCONZO:      Okay.

17   BY MS. BRAXTON:

18       Q.    But actually it's kind of messy at this

19   point.

20       A.    Yeah, do you want me to redraw it?

21       Q.    Do you think you could draw just the pool

22   house with its doors?

23       A.    Okay, yeah.      This will be diagram two.

24             MS. BRAXTON:      And I can have the reporter

25       mark this one right now.
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 13 of 29
                                                                       166




 1              MR. SCONZO:     Objection.

 2              MR. MITCHELL:     We are objecting to form.

 3              MS. BRAXTON:     Okay.    And he can answer so be

 4       quiet, please.

 5              MR. MITCHELL:     I was responding to your

 6       co-counsel.

 7              THE WITNESS:     Yeah, I may have misused the

 8       term, you know, grazing the swim suit versus

 9       forceble entry, I guess.          Forceble entry wasn't a

10       sort of thing that occurred here, you know.

11       That's --

12   BY MS. BRAXTON:

13       Q.             didn't say that she invited him to

14   graze her swim suit, did she?

15       A.     No.

16       Q.     Okay.

17       A.     She didn't say that.

18       Q.     So she was saying it was against her will,

19   correct?

20              MR. SCONZO:     Objection.

21              THE WITNESS:     Perhaps, yes.      Perhaps.

22   BY MS. BRAXTON:

23       Q.     And how many times did              say he grazed my

24   swim suit?

25       A.     The number of utterances wasn't specified.              I
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 14 of 29
                                                                       167




 1   don't know the answer to that question.

 2       Q.      And was it established whether                   was

 3   standing up or had his head over the toilet when he

 4   was grazing her swim suit?

 5       A.      Yeah, I don't recall.          I think we tried to

 6   work -- I think we tried to work out like, so walk us

 7   through exactly what happened.             I don't exactly

 8   remember.

 9       Q.      So that you don't remember?

10       A.      I remember meaning it was inconsequential,

11   what she sort of, in my mind it seemed her walk

12   through was inconsequential like a grazing of the swim

13   suit.    So I sort of, you know, said okay, you know.

14       Q.      If you could look at Exhibit 3, and go to

15   page 907.

16       A.      Here?

17               MR. O'NEILL:     Yeah, that's the one.

18               THE WITNESS:     Um-uh.

19   BY MS. BRAXTON:

20       Q.      So you were communicating with                around

21   the 4th of August, correct?

22       A.      Um-uh.

23       Q.      This is you and            ?

24       A.      Um-uh.

25       Q.      Correct?   And            says I need to call you,
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 15 of 29
                                                                       168




 1   right?     It's really important.       Can you call me?

 2   Correct?     Page 907.

 3         A.   This is where the conversation starts?

 4         Q.   Yeah.

 5         A.   Yes, and this is the only page you are

 6   referencing.       Right?

 7         Q.   Right now.

 8         A.   Okay.

 9         Q.   We are going to go beyond that.          Why don't

10   you read -- actually, that's the only page, so yes.

11         A.   Yes, so this is in reference to calls I

12   received -- unsolicited calls I received from the

13   Greenwich Police Department around, like woke me up in

14   the 6:00 o'clock time frame, 6:30 a.m., perhaps

15   Montana time.       So like 8:30 eastern standard time a.m.

16   from the Greenwich Police Department.

17              So it wakes me up.       This phone call wakes me

18   up.   I am sort of sitting in bed.         I get the call,

19   hello, and it's the Greenwich Police Department

20   concerning the events at                           house.    And

21   I'm like, all right, I have no comment for you.              End

22   that phone call, immediately text

23              I believe that there are texts before this

24   that are not there.         Or if you look at her call log I

25   am sure I called her multiple times.
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 16 of 29
                                                                       169




 1       Q.     So, I mean, just to be straight, the shaded

 2   ones are           .

 3       A.     Um-uh.

 4       Q.     And you're the white one.         Right?

 5       A.     Yeah.

 6       Q.     Okay.

 7       A.     So I am saying this chat history suggests

 8   that she initiated our conversation.           I am saying

 9   that's completely not true.          I am saying I got the

10   call from the Greenwich Police Department and

11   immediately reached out to                saying what's the

12   deal with this?        What's going on?

13              I probably called her several times, and then

14   I recall reaching her via phone a bit later that day.

15       Q.     All right.       Well, she said can you -- it's

16   important, can you call me, right?

17       A.     I believe -- so the statement reference from

18   me --

19       Q.     Well, I am still up here.

20       A.     Yeah.       Yeah, okay.

21       Q.     I am still up here.        She said it's important,

22   can you call me.

23       A.     Um-uh.

24       Q.     Okay, you didn't respond.         Oh, yeah, I got a

25   call from the cops, right?
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 17 of 29
                                                                       185




 1   Dr. Matus' class is pretty difficult.            The test I

 2   didn't do so well on.       Ms. Davico says, you know,

 3        , it's time.

 4               So they sent Ms. Davico -- you know, I got an

 5   e-mail I responded to, I'm going to be there.              But

 6   Ms. Davico was sent in, I guess, as a reminder to get

 7   me to leave and talk to Mr. Philip.

 8               So I finished the test.       I handed it is, go

 9   walk into the Altman room which is where I met with

10   Mr. Philip.       You know, he sits me down and he just

11   says, you know -- so we walk in the Altman room.                 He

12   says, you know, how are you doing, sort of one line

13   question.     Like, you know, how has the school year

14   been so far, how are you doing this week.             I say, you

15   know, doing well.

16               And then he sort of introduces the case that,

17   you know, Brunswick is facing, I guess he was familiar

18   with given that he conversed with                , I guess.       And

19   he said so what happened.        He just asked me what

20   happened, you know after a sort of one line cordial

21   introduction, you know, how is your week going, what

22   happened.

23       Q.      But you said he said something about what

24         said about the party?

25       A.      No.    I said he is merely familiar with the
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 18 of 29
                                                                       186




 1   party because I guess             had been talking with him

 2   from the start of the school year.           So that's why he

 3   was familiar, and he just wanted to get my -- you

 4   know, what I saw.      So he said, so            , what happened

 5   that night.    And then I walked him through everything

 6   that happened.     And then he just sort of said, you

 7   know, you should make a statement.

 8             You know, it was just pretty simple.             It was

 9   just like, you know, you should make a statement.

10   Now, after that, I had already been reluctant to do so

11   because I thought that doing so, my identity and my

12   association with the case would harm my well-being as

13   someone who has like a clean slate and good

14   reputation.

15             You know, I felt like you would be able to

16   search my name and find this and stuff.            So I was

17   really hesitant to give statements irrespective of,

18   you know, whether or not it was the police calling me

19   or like Mr. Philip telling me give a statement.

20             But then ultimately like, you know, I think

21   in late October, I ended up giving a statement because

22   I thought, you know, it's, you know, it's a good time

23   after letting everything play out and letting things

24   sort of play out a bit, like I should give a

25   statement.
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 19 of 29
                                                                       191




 1   just came up with, you should make a statement?

 2       A.      He just sort of acknowledged what happened.

 3   Acknowledged, you know, what I said and then, you

 4   know, said, you know, I think you should make a

 5   statement.        He said something along the lines of, you

 6   know, having all the information will help in sort of

 7   the case that the police are conducting, something

 8   like that.

 9               And I said, you know, okay, like duly noted

10   and considered.        Thank you.

11       Q.      When did you hire an attorney?

12       A.      I am less clear on that.       Because that was

13   less from me, more of like I think a knee jerk, like,

14   parental reaction.

15       Q.      When was the first time you met with an

16   attorney?

17       A.      Yeah, I met with the attorney the same day I

18   made the statement.        So I guess I went to the attorney

19   to give the statement.        That was the first time that I

20   had an interaction.

21       Q.      That you met with him?

22       A.      Yeah, was to give the affidavit statement.

23       Q.      Did you speak to him before that?

24       A.      No.

25       Q.      You never spoke to him before that?
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 20 of 29
                                                                       195




 1   don't know, I was never informed of anything.

 2       Q.    Okay, it was Eugene Riccio, right?

 3       A.    Yeah.    Yeah.

 4             MS. BRAXTON:       Would you mark that, please?

 5             (Whereupon, Plaintiff's Exhibit             -9 was

 6       marked for identification.)

 7   BY MS. BRAXTON:

 8       Q.    Let me ask you one more thing.           Aside from

 9   the meeting with Mr. Philip, did you have any phone

10   calls with Mr. Philip during the fall of 2016?

11       A.    No phone calls, no.

12       Q.    So that meeting, was that the only

13   communication you had with him?

14       A.    Yeah.    My interactions with Mr. Philip are

15   effectively limited to, you know, for lunch he was

16   always around, like, where lunch was served.              And he

17   would always make small talk with kids coming by.

18   Like, hey Mr. Philip, how is your day going.              Like,

19   it's going well.      You know, get my food and go on.

20   But that was the only one-on-one sort of thing.

21       Q.    No text messaging with him?

22       A.    Maybe.    Maybe.     I might have texted with him,

23   you know, a little bit.        He might have checked in

24   concerning the status of my giving a statement or not.

25   You know, as a follow up to our talk.            You know,
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 21 of 29
                                                                       196




 1   because he said, you know, please give a statement,

 2   you know, for the investigation or whatever.

 3              He said, you know, have you given a statement

 4   yet or something, I might remember something like

 5   that.    I think I responded like, you know, scheduled

 6   to do so or something, some time this week or some

 7   time later this month.       You know, I think I might

 8   recall something like that.         But as for phone calls or

 9   things like that, no.

10       Q.     All right, I am going to hand you Exhibit 9.

11       A.     Okay, yeah.

12       Q.     Okay.     So this is between -- it's between

13                      and Mr. Philip, text messages.         And he

14   says excellent, I heard -- student five is you -- has

15   submitted a statement along the lines of what he told

16   you and me and that's on October 19.

17              So where would he have gotten the information

18   that you had submitted a statement at that point?

19       A.     You are talking about Mr. Philip?

20       Q.     Yeah.

21       A.     Yeah, so I think, you know, what I sort of

22   mentioned, he followed up after our one-on-one

23   discussion in the Altman room.          You know, when do you

24   plan on giving a statement, you know, just let me

25   know.    I think I gave -- I sent him a text that it was
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 22 of 29
                                                                       204




 1   BY MS. BRAXTON:

 2       Q.    So when did you decide that you would make a

 3   statement?

 4       A.    Yeah, so I think in the latter half of

 5   October, you know, it really took me quite a bit of

 6   time to wrap my head around like, you know, providing

 7   perhaps another person's time at the party versus my

 8   name being on that, you know, document.            So there was

 9   a huge stigma with me in, you know, putting my name on

10   anything, but yeah, late October.

11       Q.    So for example, your statement was October, I

12   believe 27.    Right?

13       A.    Yeah, late October.

14       Q.    So can you give me some idea of when you

15   decided that you would actually make that statement?

16       A.    Maybe like a week and a half prior or

17   something.    You know, how much notice do you have to

18   give to an attorney, maybe like ten days or so.

19       Q.    Okay.    So it was at that point that an

20   attorney was hired?

21       A.    Yeah, I think, you know, contacting and then

22   scheduling the giving of my affidavit, yeah.

23       Q.    Okay, and you said that the only conversation

24   you had with the attorney was the day of your

25   statement?
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 23 of 29
                                                                       205




 1       A.     Yeah.   Let me think, yeah.        Yeah, with him,

 2   yeah.

 3       Q.     So was that a school day?

 4       A.     It wasn't during the school hours, meaning it

 5   wasn't from like, what do we call that, like 7:45 a.m.

 6   to like 3 p.m., it wasn't anywhere in there.

 7       Q.     Well, that was my next question, what are the

 8   hours for school for you?

 9       A.     Yeah, 7:45 to like 3 and then sports maybe

10   from like 3 to 5:30.

11       Q.     Okay.

12       A.     It wasn't -- it wasn't -- it didn't conflict

13   during the school day.       It might have been on like a

14   Sunday or something.       It probably -- he doesn't work

15   on Sunday, probably.       So that doesn't make a lot of

16   sense, but it didn't occur on a school day.

17       Q.     It was the same day as your statement,

18   correct?

19       A.     What was the same day?

20       Q.     The day you met with the attorney, the only

21   time you met with the attorney was the same day as the

22   statement.    Correct?

23       A.     Oh, yeah, because I gave him my statement.

24   He like helped me -- drafting the affidavit and

25   writing stuff up or something, so did that.
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 24 of 29
                                                                       208




 1       Q.    So tell me about, okay --

 2       A.    They sort of wrote up an affidavit with like,

 3   I guess, his computer or something.           I sort of told

 4   him verbally.     He typed it out.

 5       Q.    Was there anyone with you besides Eugene

 6   Riccio?

 7       A.    For what, exactly?

 8       Q.    When you went to the police station.

 9       A.    I think my Mom drove me there just because

10   I -- took her car or something.

11       Q.    Did she go into the police station with you?

12       A.    I think she waited like outside or something

13   like that.

14       Q.    Do you remember or are you guessing?

15       A.    I don't remember my Mom.         I just remember I

16   think she was outside the police station.             I just

17   remember I went there with her.

18       Q.    Okay, but you were accompanied by Mr. Riccio?

19       A.    Yes.

20       Q.    Okay, and -- I think -- so you brought a

21   prepared statement with you, correct?            Is that right?

22       A.    Yeah.    Um-uh.

23       Q.    And was it your lawyer who had it in his

24   possession?

25       A.    I believe so, yeah.
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 25 of 29
                                                                       209




 1       Q.     Okay, and is it your recollection that he

 2   typed it up at his office?

 3       A.     Yes.

 4       Q.     Okay, and did you ever see a draft of it?

 5       A.     Yeah.   I think he showed me the final draft.

 6   And then after we finished, I was on my way.              I guess,

 7   after the first meeting or something.            And probably

 8   the second meeting was scheduled for us to just like

 9   go to the police station to like authenticate it or

10   something with like the police there.            I think that's

11   probably --

12       Q.     Had it already been dropped off with the

13   police at that point?

14       A.     I am not sure.      I am not sure of the

15   specifics.

16       Q.     Okay.   Did anyone meet you at the police

17   station?

18       A.     Anyone, what do you mean?

19       Q.     Like did you meet with any police officer?

20       A.     Yeah.   Yeah.    I mean, so like after I,

21   whatever, like told them, you know, what I was there

22   for, whatever, at the front --

23       Q.     Okay.

24       A.     -- there was someone in the room, you know,

25   with me and my statement, and I think like I had to do
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 26 of 29
                                                                       210




 1   something in the room and like ended up like I signed

 2   it or something, and then -- something like that.

 3       Q.    So you signed it while you were there?

 4       A.    I think something like that, yeah.

 5       Q.    Do you remember signing it while you were

 6   there?

 7       A.    I couldn't tell you if I signed it when I was

 8   there or after the first meeting with the lawyer.               I

 9   couldn't tell you which place I signed it at.

10       Q.    So you might have signed it at Mr. Riccio's

11   office?

12       A.    I think likely he didn't have a final draft.

13   So I think it's probably most likely that I signed it

14   at the police station.

15       Q.    Okay.

16       A.    Which would make more sense.

17       Q.    So then you were in a room at the police

18   station with a police officer?

19       A.    Yeah.

20       Q.    And you think you signed it there?

21       A.    Yeah.    Yeah, I think I signed it there.

22       Q.    Okay, so did -- was that police officer a man

23   or a woman?

24       A.    I don't remember.

25       Q.    Okay.    Do you remember their name?
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 27 of 29
                                                                       211




 1       A.      I do not.   No, I couldn't even tell you -- if

 2   you showed me their name, I couldn't tell you.

 3       Q.      There was a woman in this room earlier with

 4   longish hair in a pony tail --

 5       A.      Yeah.   Yeah.

 6       Q.      Did you recognize her at all?

 7       A.      No, I didn't recognize her.

 8       Q.      Okay.   So did anyone ask you any questions

 9   while you were at the police station?

10       A.      My memory of like the actual like inside

11   there is like kind of a blur.         I am not sure.       To my

12   knowledge, I don't think that, you know, my time in

13   there was pretty brief.        It was kind of like we got

14   in, you know, whatever, got the document, whatever,

15   signed it, left pretty quickly.          So if there were any,

16   it would have been --

17       Q.      Would you say five minutes?

18       A.      Yeah, five minutes probably.         It wasn't too

19   long.    It wasn't drawn out.

20       Q.      Okay, and you don't recall anyone asking you

21   any questions?

22       A.      My recollection of being -- I don't even

23   remember what the room looked like.           So my

24   understanding of like that interaction is probably not

25   so great.     But it was a brief -- I do remember it was
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 28 of 29
                                                                       212




 1   brief.     So perhaps they asked me a quick question.            I

 2   don't know.      I don't know.    I was out of there very

 3   quickly.

 4       Q.     All right, so let's talk a little bit about

 5   the drafting of your affidavit.

 6       A.     Um-uh.

 7       Q.     So did you -- or statement, rather.            Did you

 8   discuss the draft of your affidavit with anybody?

 9       A.     No.    Not the draft, no.

10       Q.     Did you talk to                       about what you

11   were going to say in your statement?

12       A.     Well, that's -- I guess I, you know,

13   was such a good friend of mine.          You know, one of my

14   best friends, so I talked frequently with                  .   You

15   know, perhaps I mentioned -- you know, I tried to, I

16   tried to not mention this case too much because, you

17   know, I understand it's not a good thing to do, to

18   mention an investigation or something or whatever you

19   would call it while it is taking place.            So I was --

20       Q.     Did you talk to her about what you were

21   saying in your statement?

22       A.     I don't know.     I am not sure.       I am just not

23   sure.

24       Q.     Did you know that             was going to make a

25   statement?
      Case 3:18-cv-01322-KAD Document 308-4 Filed 09/29/20 Page 29 of 29
                                                                       235




 1   person right now?

 2             MR. SCONZO:      Objection.

 3             THE WITNESS:      I can't read her mind so it

 4       would be tough for me to know that.

 5   BY MS. BRAXTON:

 6       Q.    Paragraph 10, during the course of the

 7   evening, a tenant who lived on the second floor of the

 8   pool house was moving his belongings out of his

 9   apartment while we were in the pool house.

10       A.    Yeah, I think at the start, yeah.            I remember

11   somebody being up there and like --

12       Q.    You saw him once up there, that's what you

13   just said.    Right?

14       A.    Yeah, perhaps.

15       Q.    So this is a lie?

16             MR. SCONZO:      Objection.

17             THE WITNESS:      No.   I believe the wording here

18       during the course of the evening might be not

19       great.    I think the wording is not representative

20       of --

21   BY MS. BRAXTON:

22       Q.    What you saw?

23       A.    Yeah.    I think what I saw was --

24       Q.    In other words, it's not accurate.            Correct?

25       A.    That wording is not accurate.
